          Case 1:19-mj-10645-UA Document 15 Filed 04/23/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

             - against -                                         ORDER

 STUART FINKELSTEIN,                                           19 Mag. 10645
                                                              20 Cr. __ (PGG)
                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the Curcio hearing in this matter currently scheduled

for May 5, 2020 is adjourned to June 16, 2020 at 10:00 a.m.

Dated: New York, New York
       April 23, 2020
